Exhibit 10.1 TRANSITION SERVICES AGREEMENT BY AND BETWEEN OIL STATES INTERNATIONAL, INC. AND CIVEO CORPORATION Dated as of , 2014 TABLE OF CONTENTS Article I Services Provision of Services 1 Standard of Service 2 Third-Party Service Providers 3 Access to Premises 3 Article II Compensation Responsibility for Wages and Fees 3 Terms of Payment and Related Matters 4 Extension of Services 4 Terminated Services 4 Invoice Disputes 4 No Right of Setoff 5 Taxes 5 Article III TERMINATION Termination of Agreement 5 Breach 5 Insolvency 5 Effect of Termination 5 Article IV Confidentiality Confidentiality 6 Article V Miscellaneous Counterparts; Entire Agreement 7 Governing Law 7 Assignability 7 Third-Party Beneficiaries 7 Notices 7 Severability 8 Force Majeure 8 Headings 8 Waivers of Default 8 Specific Performance 8 Amendments 9 Interpretation 9 i TRANSITION SERVICES AGREEMENT This TRANSITION SERVICES AGREEMENT , made and entered into effective as of , 2014 (this “ Agreement ”), is by and between Civeo Corporation, a Delaware corporation (“ Civeo ”), and Oil States International, Inc., a Delaware corporation (“ Oil States ”). Civeo and Oil States are sometimes referred to in this Agreement collectively as the “ Parties ” and individually as a “ Party .” Capitalized terms used herein and not otherwise defined have the respective meanings assigned to them in the Separation and Distribution Agreement (as defined below). RECITALS WHEREAS, the board of directors of Oil States (the “ Oil States Board ”) has determined that it would be in the best interests of Oil States and its stockholders to separate the Civeo Business from Oil States; WHEREAS, Oil States and Civeo have entered into the Separation and Distribution Agreement dated , 2014 (as amended, modified or supplemented from time to time in accordance with its terms, the “ Separation and Distribution Agreement ”) in connection with the separation of the Civeo Business from Oil States (the “ Separation ”) and the distribution of Civeo Common Stock to stockholders of Oil States (the “ Distribution ”); WHEREAS, the Separation and Distribution Agreement also provides for the execution and delivery of certain other agreements, including this Agreement, in order to facilitate and provide for the separation of Civeo and its Subsidiaries from Oil States; and WHEREAS, in order to ensure an orderly transition under the Separation and Distribution Agreement, the Parties agree that it will be advisable for the Parties to provide to each other certain services described herein for a transitional period. NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements set forth below and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, and intending to be legally bound, the Parties agree as follows: Article I Services Provision of Services. (a) Oil States agrees to provide, or to cause its Affiliates to provide, the services (the “ Oil States Services ”) set forth on Exhibit A attached hereto (as such exhibit may be amended or supplemented pursuant to the terms of this Agreement, the “ Oil States Service Exhibit ”) to Civeo for the respective periods and on the other terms and conditions set forth in this Agreement and in the Oil States Service Exhibit. Civeo agrees to provide, or to cause its Affiliates to provide, the services (the “ Civeo Services ” and together with the Oil States Services, the “ Services ”) set forth on Exhibit B attached hereto (as such exhibit may be amended or supplemented pursuant to the terms of this Agreement, the “ Civeo Service Exhibit ” and together with the Oil States Service Exhibits, the “ Service Exhibits ”) to Oil States for the respective periods and on the other terms and conditions set forth in this Agreement and in the respective Civeo Service Exhibits. 1 (b) The Parties hereto acknowledge the transitional nature of the Services. Accordingly, as promptly as practicable following the execution of this Agreement, the Parties agree to use commercially reasonable efforts to make a transition of Service to their own internal organization or to obtain alternate third-party sources to provide the Services. (c) Subject to Section 2.03 and Section 2.04 and the obligations of the Parties under this Agreement to provide Services shall terminate with respect to each Service on the end date specified in the applicable Service Exhibit (the “ End Date ”). Notwithstanding the foregoing, the Parties acknowledge and agree that the Party requesting provision of the Services (the “ Service Recipient ”) may determine from time to time that it does not require all the Services set out on the applicable Service Exhibit or that it does not require such Services for the entire period up to the applicable End Date. Accordingly, the Service Recipient may terminate any Service, in whole or in part, upon notification to the Party providing the Services (the “ Service Provider ”) in writing of any such determination. Upon termination of a Service, there shall be no liability on the part of either Party with respect to that Service, other than that such termination shall not (i) relieve either Party of any liabilities resulting from any pre-termination breach hereof by such Party in the performance of such terminated Service, (ii) relieve either Party of any payment obligation with respect to such Service arising prior to the date of such termination or (iii) affect any rights arising as a result of any such breach or termination. Standard of Service. (a)
